                                           Case 4:20-cv-04816-JST Document 35 Filed 12/07/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     THE TYPEWRITORIUM COMPANY                         Case No. 20-cv-04816-JST
                                         DBA A2Z BUSINESS SYSTEMS,
                                   8                    Plaintiff,                         ORDER VACATING HEARING
                                   9             v.
                                  10                                                       Re: ECF No. 31
                                         TRAVELERS PROPERTY CASUALTY
                                  11     COMPANY OF AMERICA,
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the Court is Defendant’s motion to dismiss. ECF No. 31. Pursuant to Federal Rule

                                  15   of Civil Procedure 78(b) and Civil Local Rule 7-1(b), the Court finds the matter suitable for

                                  16   disposition without oral argument. The hearing on this matter, currently scheduled for December

                                  17   16, 2020, is hereby VACATED.

                                  18          IT IS SO ORDERED.

                                  19   Dated: December 7, 2020
                                                                                       ______________________________________
                                  20
                                                                                                     JON S. TIGAR
                                  21                                                           United States District Judge

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
